Opinion issued February 9, 2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00020-CV
———————————
In re donald christopher jackson, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

MEMORANDUM OPINION
          Relator,
Donald Christopher Jackson, petitioned for writ of mandamus asking that we
compel the District Clerk of Harris County to forward his notice of appeal in
the underlying case to this Court.[1]  However, our records show that the notice of
appeal was forwarded to this Court by the trial court and that the matter is
currently pending in appellate cause number 01-10-00800-CV.
          Because relator has received the
relief requested in his mandamus petition, we dismiss the petition for writ of
mandamus as moot.  See In re Duncan, 62 S.W.3d 333, 334 (Tex. App.—Houston [1st Dist.]
2001, orig. proceeding).
PER CURIAM
 
Panel consists of Justices Keyes, Bland, and Sharp.
 




[1]           The underlying case is Donald Christopher
Jackson v. Tex. Bd. of Pardons & Paroles, No. 02-51048 (133rd Dist.
Ct., Harris Cnty., Tex.), the Honorable Jaclanel McFarland, presiding.